UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-2624



SHIRLEY D. SEIBLES,

                                              Plaintiff - Appellant,

          versus


COUNTY OF FAIRFIELD,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Joseph F. Anderson, Jr., District
Judge. (CA-96-1780-0-17BD)


Submitted:   July 22, 1998                 Decided:   July 31, 1998


Before ERVIN, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Shirley D. Seibles, Appellant Pro Se. Kenneth George Goode, GOODE
& ASSOCIATES, Winnsboro, South Carolina; William Henry Davidson,
II, Alice Price Adams, DAVIDSON, MORRISON & LINDEMANN, P.A.,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Shirley D. Seibles appeals from the district court’s orders

dismissing her 42 U.S.C. § 1981 (1994), action claiming employment

discrimination action based on a jury verdict and denying her

motion to amend the judgment filed pursuant to Fed. R. Civ. P. 59.

The proper standard for review of a jury verdict is stated in Price

v. City of Charlotte, 93 F.3d 1241 (4th Cir. 1996). “Recognizing

that we may not substitute our judgment for that of the jury or

make credibility determinations, if there is evidence on which a

reasonable jury may return verdicts in favor of Appellees, we must

affirm.” Id. at 1249-50 (citations omitted). There is ample evi-

dentiary basis to support the jury's verdict that the County of

Fairfield’s decision not to hire Seibles for the 911 Coordinator

position was not the result of racial discrimination. See Seibles

v. County of Fairfield, No. CA-96-1780-0-17BD (D.S.C. Oct. 8 & 21,

1997).

     Accordingly, we affirm. We dispense with oral argument because

the facts and legal contentions are adequately presented in the ma-

terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2